DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendment
2.	The amendment filed October 27, 2022 has been entered. Claims 2, 5-6 and 25-27 are canceled. Claims 7, 9-10 and 14-24 are withdrawn from consideration. Claims 1, 3-4, 14-15 and 17 were amended. It is noted, that the proper status identifier for claim 14 should be Currently Amended  -Withdrawn, because claim 14 was amended.  

Election/Restrictions
3.	Applicant’s election of Group I in the reply filed on October 27, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 7, 9-10 and 14-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 27, 2022.




Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on May 28, 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
5.	Claim 1 is objected to because of the following informalities: 
 	a) Abbreviations like BVAB1, BVAB2, and BVAB3 must be spelled out when used for the first time in a chain of claims.   
	b) It is unclear what the “g” with respect to Megasphaera, Atopobium, and Prevotella in claims 1 and 4. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 3-4, 8 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chim et al., (WO 2016000539 published Jan 2016; priority to June 2014). 

The claims are drawn to a composition comprising multiple reagents, each capable of detecting, binding, specifically complexing with, or measuring the level of one of a bacterium in a sample selected from:
a. Bifidobacterium breve;
b. Bifidobacterium longum,
c. Prevotella genogroup 4;
d. Mobiluncus mulieris,
e. Arcanobacterium hippocoleae,
f. Streptococcus salivarius;
g. Peptoniphilus indolicus;
h. Gemella,
i. Eubacterium rectale,
j. BVAB2;
k. BVAB3;
|. Lactobacillus rhamnosus,
m. Sneathia sanguinegens; and
n. Lactobacillus gasseri,
o. g Megasphaera;
p. BVAB1;
q. Porphyromonas asaccharolytica;
r. g Atopobium;
s. g Prevotella;
t. Peptostrepococcus anaerobius;
u. Gardnerella vaginalis,
v. Lactobacillus crispatus; and
w. Lactobacillus iners.


Chim et al., (WO 2016/000539 published Jan 2016; priority to June 2014).  The Chinese University of Hong Kong discloses a composition for practicing the methods described herein to assess the level of bacteria from one or more specific taxa in a pregnant subject [Para.0105] comprising at least one reagent capable of detecting, binding, specifically complexing with or measuring the level of one of a bacterium in a sample, wherein the bacterium is Megasphaera (any species in genus) (detecting bacterial taxa for predicting adverse pregnancy outcomes. The invention provides compositions for practicing the methods described herein to assess the level of bacteria from one or more specific taxa in a pregnant subject detecting in a biological sample taken from the subject the level of Megasphaera cerevisiae, Atopobium vaginae, Sneathia sanguinegens [Para.0004]; the step of detecting includes sequence-specific probe/primer hybridization [Para.0032].  
The kit can include (a) a standard control that provides a biological sample and containing bacteria belonging to at least one bacterial taxon selected from the group consisting of Megasphaera cerevisia, Atopobium vaginae,bacteria having a 16S rRNA nucleotide sequence  and  (b) one or more agents that specifically and quantitatively identify at least one bacterial taxon selected from the group consisting of Megasphaera cerevisiae,  Atopobium vaginae, Sneathia sanguinegens, bacterial taxon specified by a 16S rRNA nucleotide sequence in Tables 4A, 4C and 8; and a bacterial taxon specified by the nearest species classification based on BLAST nucleotide alignment in Tables 4E, 4G and 9 and (b) one or more agents that specifically and quantitatively identify at least one bacterial taxon selected from the group [Brief Summary]; thereby teaching claims 1 and 4. The one or more agent may include one or more pairs of oligonucleotide primers that specifically hybridize to and amplify a polynucleotide of the at least one bacterial genus in an amplification assay. In some embodiments, the one or more agents may further include a polynucleotide probe that specifically hybridizes to a polynucleotide sequence of the at least one bacterial taxon [Brief Summary].  Thereby teaching claim 3.   
At least 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19 or 20 different bacterial taxa can be detected in the sample. The  step of detecting includes sequence-specific probe/primer hybridization, which can occur in the absence of polynucleotide amplification. In other embodiments, the step of detecting includes polynucleotide sequence determination, such as but not limited to, massive parallel sequencing [Brief Summary]. One skilled in the art recognizes that there are numerous methods for extracting bacterial RNA from a biological sample. Various commercially available reagents or kits, such as Trizol reagent. Combinations of more than one of these methods may also be used [C. Extraction and Quantitation of RNA]; thereby teaching claim 3.  
 Chim et al. teach “label,” “detectable label,” or “detectable moiety” is a composition detectable by spectroscopic, photochemical, biochemical, immunochemical, chemical, or other physical means. For example, useful labels include 32P, fluorescent dyes, electron-dense reagents, enzymes (e.g., as commonly used in an ELISA), biotin, digoxigenin, or haptens and proteins that can be made detectable, e.g., by incorporating a radioactive component into the peptide or used to detect antibodies specifically reactive with the peptide. Typically a detectable label is attached to a probe or a molecule with defined binding characteristics (e.g., a polypeptide with a known binding specificity or a polynucleotide), so as to allow the presence of the probe (and therefore its binding target) to be readily detectable [Definitions].  Thereby  teaching claims 11-13. 
The preferred method for determining the RNA transcript level is an amplification-based method, e.g., by polymerase chain reaction (PCR), especially reverse transcription-polymerase chain reaction (RT-PCR). A variety of polynucleotide amplification methods are well established and frequently used. dditional means suitable for detecting a polynucleotide sequence for practicing the methods of the present invention include but are not limited to mass spectrometry, primer extension, polynucleotide hybridization, real-time PCR, melting curve analysis, high resolution melting analysis, heteroduplex analysis, massively parallel sequencing, and electrophoresis. PCR reagents and protocols are also available from commercial vendors [F. Amplification and Sequence Analysis].  Thereby teaching claim 8.
A number of hybridization formats well known in the art, including but not limited to, solution phase, solid phase, or mixed phase hybridization assays [E. Other Quantitative Methods for DNA and RNA].  Kits for carrying out assays for determining the RNA level of bacteria of a bacterial taxon of interest typically include at least one oligonucleotide useful for specific hybridization with at least one segment of a coding sequence of interest or its complementary sequence [Kits].  The kits may include at least two different antibodies, one for specific binding to the target protein (i.e., the primary antibody) and the other for detection of the primary antibody (i.e., the secondary antibody), which is often attached to a detectable moiety. Typically, the kits also include an appropriate standard control [Kits].  
Therefore, Chim et al., anticipates the instant claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.  Claims 1 and 3-4 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims 1 and 3-4 are determined to be directed to natural products. The rationale for this determination is explained below.
Claims 1 and 3-4 are drawn to a composition comprising multiple reagents, each capable of detecting, binding, specifically complexing with, or measuring the level of one of a bacterium in a sample.   The multiple reagents within the composition have not been recited. The only requirement is that the reagents are capable of detecting, binding, specifically complexing with, or measuring the level of a recited bacterium.  In this case, naturally occurring antibodies are reagents capable of detecting, binding, specifically complexing with, or measuring the level of a bacterium. 
Natural antibodies have long been thought to be a first line of defense against bacterial and viral infections. Polyreactive antibodies bind to a variety of structurally unrelated antigens. Using a panel of monoclonal polyreactive antibodies, we showed that these antibodies can bind to both Gram-negative and Gram-positive bacteria and acting through the classical complement pathway can inhibit bacterial growth by lysis, generate anaphylatoxin C5a, enhance phagocytosis and neutralize the functional activity of endotoxin. Zhou et al., Cell Host Microbe. 2007 Mar 15; 1(1): 51–61.
Anti-microbial peptides (AMPs), naturally encoded by genes and generally containing 12–100 amino acids, are crucial components of the innate immune system and can protect the host from various pathogenic bacteria and viruses. AMPs can be classified as (1) membrane-targeting AMPs, and (2) AMPs targeting intracellular bacterial components. Once the AMPs are at closer range, hydrogen bonding can enhance the adhesion between the peptide and the bacterial membrane. Huang et al.,  BMC Systems Biology volume 11, Article number: 131 (2017).  
Possible reagents include antibodies (polyclonal and monoclonal), oligomers, all sorts of model organisms and immortalised cell lines, reagents and methods for molecular cloning and DNA replication, and many others.
Naturally occurring antibodies, AMP, oligomers, model organisms, cell lines and other reagents which are all reagents, capable of detecting, binding, specifically complexing with, or measuring the level of one of a bacterium in a sample are not “markedly different” in structure than naturally occurring antibodies, AMP, oligomers, model organisms, cell lines and other reagents. The claims do not recite what the actual components of the composition. Thus, all of the ingredients are therefore not markedly different from their counterparts found in nature. 
These claims fail to satisfy the non-naturally occurring requirement. Furthermore, there is no structural difference because of the mere aggregation of natural occurring reagents together as a composition; the composition does not change the structure of the naturally occurring reagents. Additionally, the product claims as a whole do not recite something significantly different from the judicial exceptions because the additional components do not impose meaningful limits on the claim scope therefore substantially all practical applications of the judicial exception are covered.  Furthermore, the additional elements in dependent claims are all recited at a high level of generality, and/or are well-understood, purely conventional and routine in the field, and/or are merely appended to the judicial exception without a significant change in the structure of the judicial exception itself as evidenced by the prior art recited within the rejections.
If the applicant chooses to amend the instant claims, the examiner recommends that applicant consider the U.S. Supreme Court ruling that the additional steps should consist of more than well-understood, routine, conventional activity already engaged in by the scientific community. Such putative additional steps, when viewed as a whole, might add nothing significant beyond the sum of their parts taken separately. The Court has made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it." Essentially, appending conventional steps, specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible.
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). The unpatentability of natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U. S. (June 13, 2013).  Also see the December 4, 2014 and May 4, 2016 Guidance for Determining Subject Matter Eligibility of Claims Reciting or Involving Laws of Nature, Natural Phenomena, & Natural Products (the Guidance). 
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claims are held to claim a law of nature and natural products, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  

Pertinent Art

8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. WO 2010/086512 teach novel peptides, pilus structures, polynucleotides as well as vectors, host cells, products and pharmaceutical compositions comprising the polynucleotides, peptides or pilus structures. The invention also relates to gene clusters and antibodies. The adhesion of pathogenic bacteria, promoting the adhesion of bacterial cells to the mucus and for modifying immune response in a subject.  US 20160193260 teach new strain Lactobacillus pentosus  and compositions and products comprising said strain and uses in the prevention and/or treatment of candidiasis (oral, intestinal and vaginal) and of bacterial vaginosis.
US 20120028261 teach panel of biomarkers for detecting periodontal disease in a mammal comprising two or more biomarkers selected from the group consisting of FAS, IL-1B, IL-8, MMP-9, DEFB4, CTSS, IL-17B, CARD10, BGN, BE, IL-12A, IL-6, LCN8, LPO and MMP-13, wherein the biomarkers are obtained from a gingival and/or saliva sample of a mammal diagnosed with periodontal disease. 


Conclusion
9.	No claims allowed.
10.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645